Citation Nr: 0213902	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a fracture to the right 
humerus, status post right shoulder replacement.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from April 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
RO that denied entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a fracture 
to the right humerus, status post right shoulder replacement.  
In July 2002, the veteran appeared and gave testimony at a 
hearing before the undersigned Board member at the RO.  A 
transcript of this hearing is of record.  

The case is before the Board for appellate consideration at 
this time.  


FINDING OF FACT

The veteran has residuals of a fracture of the right humerus, 
status post right shoulder endoprosthetic replacement 
sustained in a fall that was not reasonably foreseeable on 
June 14, 2000, during a VA hospitalization for blind 
rehabilitation.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a fracture to the right humerus, 
status post right shoulder replacement have been met.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.102 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  


  Legal Analysis

For claims filed subsequent to October 1, 1997, the 
provisions of 38 U.S.C.A. § 1151 award compensation benefits 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service connected.  A disability is 
a qualifying disability if the disability was not the result 
of the veteran's willful misconduct and the disability or 
death was caused by hospital care, medical or surgical 
treatment or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in 
§ 1701(3)(A) of this title, and the proximate cause of the 
disability or death was: carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment or examination; or an 
event that was not reasonably foreseeable.  

In this case, the evidence indicates that the veteran was 
hospitalized at a VA medical center in May and June 2000 for 
rehabilitation of blindness caused by a nonservice connected 
cerebrovascular accident.  On June 14, 2000, during this 
hospitalization, the veteran was undergoing mobility 
treatment in a nearby city as a facet of his blindness 
rehabilitation.  In the course of this mobility treatment he 
accidentally tripped and fell.  As a result of this fall the 
veteran sustained a fracture to his right humerus that 
eventually necessitated a right shoulder endoprosthetic 
replacement.  

During a hearing before the undersigned Board member in July 
2002 the veteran said that on the day of his fall he was 
undergoing mobility training and was walking the streets of a 
town near the VA medical Center with a VA trainer.  In the 
course of this activity the veteran tripped over a planter 
and fell injuring his shoulder.  He had been informed that 
his trainer had told him to stop immediately before he 
tripped, but the veteran said that he didn't hear her, either 
because the trainer did not say it loud enough, or because 
her voice was drowned out by traffic noise.  

It appears that the evidence in this case indicates that the 
fall that resulted in the veteran's fracture of the right 
humerus was an accident, that is, an event that was not 
reasonably foreseeable.  Since that is the case, and since 
the fall occurred while the veteran was engaged in a VA 
blindness rehabilitation program, the Board finds that the 
residuals of the fracture of the veteran's right humerus are 
the result of an unforeseen event that occurred in the course 
of VA treatment of the effects of the veteran's blindness.  
Since that is the case, entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for residuals of 
a fracture to the right humerus, status post-right shoulder 
replacement, has been established and the veteran's appeal is 
granted.  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a fracture to the right 
humerus, status post right shoulder replacement is granted.  





		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

